TANNER, P. J.
This is a petition for divorce upon the ground of extreme cruelty.
The acts of physical cruelty testified to would not 'be sufficient to warrant the granting of a divorce, but the plaintiff testifies, with corroboration, that the defendant pursued a course of conduct which entirely destroyed the happiness of her married life; that he was disagreeable and discourteous in his treatment of her; that he absented himself from the house without notice and left her many nights alone in the house; that he continuously refused to cohabit with her and by this course of conduct severely affected her health as well as happiness.
“The modern doctrine is that any unwarranted conduct by either spouse which causes the other mental suffering in a sufficient degree constitutes such . cruelty as will authorize a divorce.”
19 C. J. page 49.
“Where, however, the conduct of a spouse is calculated permanently to destroy the peace of mind and happiness of the other, so as utterly to destroy the objects of matrimony, a divorce may be granted for cruelty.”
19 O. J. page 59, Sec. 89 (b).